Granger, J.
In 1876 the town of Waterbury brought an action of assumpsit against the towns of Bethlehem and Watertown. The foundation of the action was the furnishing of supplies by the town of Waterbury to one Harson Northrop and his family as paupers. This action as against the town of Watertown was withdrawn before trial, and thereafter that town was no longer a party to the suit. The town of Waterbury went on with its suit against the town of Bethlehem and recovered judgment, which judgment has never been reversed or set aside. The principal question between the parties in the first suit was as to the settlement of the said Harson Northrop and his family, and the recovery in that suit was on the ground that the paupers were settled in the town of Bethlehem.
The same question is again made in the present suit, which is brought by the town of Bethlehem against the town of Watertown, for supplies furnished to the same paupers, and *245which is of course based upon the claim that they were settled in the defendant town; and the question now made is whether the judgment in the first suit between the town of Waterbury and the town of Bethlehem, fixed and determined the status of the paupers as against all the world, so that the question can not be again made in the present suit, although the parties are not the same. If this question is determined in the affirmative it follows as a matter of course that the town of Bethlehem has no standing in court, and that it must bear the burden of supporting these paupers, although it may have, and may be able to present, the most decisive evidence that they really belong, to the town of Watertown.
It would seem that a town ought not to be placed in such a position unless the well settled rules of law imperatively demand it. The defendants contend that the judgment in the first suit fixed unchangeably the status of the paupers, that the suit was a proceeding in rem¡ and that the judgment is binding upon all the world.
But is an action of assumpsit brought under our statute by one town to recover for incurring necessary expenses for a pauper belonging to another town, a proceeding in rem ? The question is one of first impression ii* this state, and among the large number of cases, amounting to over one hundred, that have been decided by this court under the pauper laws, none of them throw any special light upon the subject. It must therefore be decided on general principles.
The first inquiry in discussing this question is, what is a proceeding in rem? It is a proceeding or action instituted against the thing, to enforce against it some demand, public or private. The judgment in such a proceeding does not change the character of the thing, but determines its character, and the rights of the parties in respect to it, or the disposition that shall be made of it with reference to those rights or to the requirements of the law. It is thus that a ship is libelled in a court of admiralty by parties making a claim upon it and those rights determined, or is condemned as a lawful prize and disposed of as such, or intoxicating liquors or gaming implements are condemned under our statutes and *246as such ordered to be destroyed. This proceeding is unknown to the courts of common law, (1 Kent Com., 379,) and they acquire jurisdiction of such cases only as it is given by some express statute.
A judgment in a proceeding in rem is said to bind all the world, and for the reason that all the world is supposed to have notice to be present and a right to be heard in the matter. In the case before us and in all cases of actions by one town against another for support of paupers, no parties arc served with process or in any manner notified except the defendant town, and no one is heard in the premises except the immediate parties to the suit. The. pauper is in no sense a party to the suit, and in this respect the proceedings under the statute of Vermont are quite unlike ours in relation to the removal of a pauper, if not in the mode of redress against the town liable for his support.
But it is claimed by the defendants that if this is not strictly a proceeding in rem, it is of the nature of such a proceeding, and that the judgment rendered in an action for supplies ought to have the force of a judgment in rem, and that it ought to fix the status of the pauper, at least till he shall have acquired a now settlement. The reason given is that the question of the settlement- of these paupers was directly put in issue and decided in the former suit. But admitting this to be so, does it follow that the town of Bethlehem is bound by this decision except as against the town of Waterbury ? There is nothing to estop the present defendant, who was not a party to that suit, and an estoppel must be mutual, or it can not exist.
Under our pauper laws the settlement of a pauper can not be unalterably fixed. It does not follow that because a person is once a pauper he is always a pauper. He may change his condition by his own efforts, or may have a fortune left him, and if he is an inhabitant of any town of the state he may remove into any other town, and by complying with the requirements of the statute acquire a new settlement, or he may be admitted to be an inhabitant by the proper authority of the town to. which he removes,'so that the settlement of a *247pauper cannot be permanently fixed by any proceeding known to our law.
The Vermont cases cited for the defence rest upon the peculiar statutes of that state, which are entirely different from ours in relation to fixing the settlement of a pauper, as we have already observed. In that state when a pauper is removed from one town to another on the ground that the town to which he is removed is his place of settlement, notice must be given to the pauper and to the town interested, and a hearing had and judgment rendered upon the direct question of the legal settlement of the pauper, and the law is well settled in Vermont, and in England, under the peculiar statutes there existing, that a judgment upon this question is a judgment in rem, and so binding against all the world.
But we have no such statute, and no proceeding the object of which is to determine the status of a pauper. The proceeding under our statute for the removal of paupers has nothing in it of a judicial nature, and has never been so considered. Under it the civil authority have confided to them a ministerial duty. It is an entirely ex parte proceeding. The party in interest, whether it be the town- to which the pauper belongs, or the pauper himself, is not notified or called in, there is no hearing, and no mode provided for revising the doings of the justices who order the removal of the pauper. And the proceedings are no justification in an action brought by the town to which the paupers were removed, against the town from which they were taken. Stratford v. Sanford, 9 Conn., 275.
We do not discover any of the features of a proceeding in rem in an action by one town against another for the support of paupers, and are of opinion that the judgment in such a case is not a judgment in rem, but, like ordinary actions at law, is binding only upon the parties and their privies.
The Superior Court is advised that the plea of the defendants is insufficient.
In this opinion the other judges concurred.